EXHIBIT 23.2 BAUM & COMPANY, P.A. Certified Public Accountants 605 Lincoln Road - Suite 210 Miami Beach, Florida 33139 (954)752-1712 We consent to the incorporation in this Registration Statement on Form S-1 of our report dated April 5, 2009, relating to the consolidated financial statements of Safe Technologies International, Inc. (the "Company"), for the year ended December 31, 2008 and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /s/ Baum & Company, P.A. Miami Beach, Florida September 21, 2010
